UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials x Soliciting Material Pursuant to §240.14a-12 METRO BANCORP, INC. (Name of Registrant as Specified In Its Charter) Financial Edge Fund, L.P. Financial Edge-Strategic Fund, L.P. PL Capital Focused Fund, L.P. PL Capital, LLC PL Capital Advisors, LLC Goodbody/PL Capital, L.P. Goodbody/PL Capital, LLC John W. Palmer Richard Lashley (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Filed by PL Capital Group The PL Capital Group (as defined herein) recently issued a press release. A copy of the press release is attached hereto. The press release is being filed herewith under Rule 14a-12 of the Securities Exchange Act of 1934, as amended. Important Information This filing is not a solicitation of a proxy from any security holder of Metro Bancorp, Inc. (the “Company”).PL Capital, LLC managing member John Palmer has nominated Richard J. Lashley and William A. Houlihan as nominees to the Company’s board of directors and the PL Capital Group intends to solicit votes for the election of Messers. Lashley and Houlihan to the board.The PL Capital Group (whose members are identified below) will send a definitive proxy statement, WHITE proxy card and related proxy materials to shareholders of the Companyseeking their support for Messrs. Lashley and Houlihan at the Company’s 2015 Annual Meeting of Shareholders.Shareholders are urged to read the definitive proxy statement and WHITE proxy card when they become available, because they will contain important information about the PL Capital Group, Messrs. Lashley and Houlihan, the Company and related matters.Shareholders may obtain a free copy of the definitive proxy statement and WHITE proxy card (when available) and other documents filed by the PL Capital Group with the Securities and Exchange Commission (“SEC”) at the SEC’s web site at www.sec.gov.The definitive proxy statement (when available) and other related SEC documents filed by the PL Capital Group with the SEC may also be obtained free of charge from the PL Capital Group. Participants in the Solicitation The PL Capital Group currently consists of the following: PL Capital, LLC; Goodbody/PL Capital, LLC; Financial Edge Fund, L.P.; Financial Edge-Strategic Fund, L.P.; PL Capital/Focused Fund, L.P.; Goodbody/PL Capital, L.P.; PL Capital Advisors, LLC; Richard J. Lashley; and John W. Palmer.All of the above, along with Mr. Houlihan, will be participants in the solicitation from the Company’s shareholders of proxies in favor of the election of Messrs. Lashley and Houlihan to the board of directors of Metro Bancorp at the 2015 Annual Meeting.Such participants may have interests in the solicitation, including as a result of holding shares ofthe Company’s common stock.Information regarding the participants and their interests may be found in the Notice of Intent to Nominate Director and Submit Nominee for Election Mr. Palmer sent to the Company on January 8, 2015, which was filed with the SEC on that same day and is incorporated by reference herein. PL Capital Responds to Metro Bancorp’s Attempts at Entrenchment February 18, 2015—Naperville, IL—On February 17, 2015 Metro Bancorp, Inc. (“Metro”) issued a press release outlining their board of directors’ adoption of a poison pill, without shareholder approval.It is clear that the adoption of the poison pill further entrenches Metro’s board and management team, in the face of the PL Capital Group’s previously announced intention to seek two board seats at the upcoming 2015 annual meeting. “We are disappointed that the board and management team are wasting shareholders’ money on legal fees, rather than focusing on improving the Company.A poison pill of this type is unusual and unnecessary in a regulated industry such as banking,” noted PL Capital principal John Palmer. “I am not sure why Metro appears to be panicking at the prospect of having two new very knowledgeable and independent board members that will only be two of eleven directors.Rather than adopting entrenchment policies, Metro should be working to ensure that the election process provides shareholders with the right to choose who will best represent them in the boardroom,” added PL Capital principal Richard Lashley. PL Capital, an investment firm specializing in community banks and thrifts, is among the largest shareholders of Metro Bancorp.PL Capital currently owns 8.8% of Metro Bancorp.The PL Capital Group has nominated Richard Lashley and William Houlihan for election to the board of directors of Metro at the upcoming 2015 annual meeting. Contact: Richard Lashley, Principal PL Capital, LLC 973-539-5400 RLashley@plcapitalllc.com John Palmer, Principal PL Capital, LLC 630-848-1340 JPalmer@plcapitalllc.com Important Information PL Capital, LLC managing member John Palmer has nominated Richard J. Lashley and William A. Houlihan as nominees to the board of directors of Metro Bancorp, Inc. (the “Company”), and the PL Capital Group (whose members are identified below) intends to solicit votes for the election of Messers. Lashley and Houlihan to the board. The PL Capital Group will send a definitive proxy statement, WHITE proxy card and related proxy materials to shareholders of the Company seeking their support for Messrs. Lashley and Houlihan at the Company’s 2015 Annual Meeting of Shareholders. Shareholders are urged to read the definitive proxy statement and WHITE proxy card when they become available, because they will contain important information about the PL Capital Group, Messrs. Lashley and Houlihan, the Company and related matters. Shareholders may obtain a free copy of the definitive proxy statement and WHITE proxy card (when available) and other documents filed by the PL Capital Group with the Securities and Exchange Commission (“SEC”) at the SEC’s web site at www.sec.gov. The definitive proxy statement (when available) and other related SEC documents filed by the PL Capital Group with the SEC may also be obtained free of charge from the PL Capital Group. Participants in the Solicitation The PL Capital Group currently consists of the following: PL Capital, LLC; Goodbody/PL Capital, LLC; Financial Edge Fund, L.P.; Financial Edge-Strategic Fund, L.P.; PL Capital/Focused Fund, L.P.; Goodbody/PL Capital, L.P.; PL Capital Advisors, LLC; Richard J. Lashley; and John W. Palmer.All of the above, along with Mr. Houlihan, will be participants in the solicitation from the Company’s shareholders of proxies in favor of the election of Messrs. Lashley and Houlihan to the board of directors of Metro Bancorp at the 2015 Annual Meeting. Such participants may have interests in the solicitation, including as a result of holding shares of the Company’s common stock.Information regarding the participants and their interests may be found in the Notice of Intent to Nominate Director and Submit Nominee for Election Mr. Palmer sent to the Company on January 8, 2015, which was filed with the SEC on January 8, 2015 and is incorporated by reference herein.
